NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0153-17T2

RITA STARNER, individually and
as guardian of HANNA STARNER,

           Plaintiffs,

v.

SCOTT HAEMMERLE, BAILEY
SNYDER, and LACEY NOUVEL,

           Defendants,

and

BAILEY SNYDER,

           Defendant/Third-Party
           Plaintiff-Respondent,

v.

STEPHEN STARNER, LIBERTY
MUTUAL INSURANCE COMPANY,

           Third-Party Defendants,

and

GOVERNMENT EMPLOYEES
INSURANCE COMPANY (GEICO),

     Third-Party Defendant-Appellant.
________________________________

            Submitted October 3, 2018 – Decided October 24, 2018

            Before Judges Alvarez and Reisner.

            On appeal from Superior Court of New Jersey, Law
            Division, Ocean County, Docket No. L-3076-15

            Campbell, Foley, Delano & Adams, LLC, attorneys for
            appellant (Mario J. Delano on the briefs).

            Russell L. Macnow Attorney at Law, LLC, attorneys
            for respondent (Russell L. Macnow on the brief).

PER CURIAM

      By leave granted, Government Employees Insurance Company (GEICO)

appeals from a July 24, 2017 order denying GEICO's summary judgment motion

and granting summary judgment in favor of defendant Bailey Snyder. 1 We

reverse the order on appeal and remand the matter to the trial court.

      As set forth in the motion judge's written opinion, the issue is whether an

all-terrain vehicle (ATV) should be considered a "four-wheel passenger auto"

within the meaning of an automobile insurance policy that GEICO issued to



1
   Bailey was fourteen years old at the time of the accident. For clarity, and
intending no disrespect, we refer to her by her first name.
                                                                         A-0153-17T2
                                        2
Bailey's parents. The GEICO policy covered the parents and their resident

relatives while using a non-owned private passenger auto. The policy defined

"private passenger auto" as: "a four-wheel private passenger, station wagon or

jeep type auto." 2

      At the time of the accident, on May 23, 2015, an adult named Scott

Haemmerle had allowed Bailey to drive his ATV, with several passengers,

including Hannah Starner and Lacey Nouvel. While driving the ATV at the

intersection of two public roads in Forked River, Bailey lost control of the

vehicle, which overturned, causing injuries to Hannah. Haemmerle had neither

registered the ATV nor purchased insurance coverage for it, and Bailey sought

coverage under her parents' GEICO policy.

      In granting summary judgment for Bailey, the trial court reasoned that the

ATV should be considered a "four-wheel passenger auto" within the meaning of

the GEICO policy, and within the definition of "passenger automobile" found in

N.J.S.A. 39:1-1, because the ATV had four wheels and the capacity to transport

passengers. Additionally, the court reasoned that N.J.S.A. 39:3C-3 permitted a

registered ATV to be operated on public roadways.



2
  In her brief, Bailey concedes that the ATV was not a jeep-type auto; she claims
the ATV was a four-wheel private passenger auto.
                                                                         A-0153-17T2
                                       3
      Our review of the trial court's summary judgment order is de novo, as is

our review of the trial court's legal interpretations. See Townsend v. Pierre, 221

N.J. 36, 59 (2015); Nicholas v. Mynster, 213 N.J. 463, 478 (2013).

      On this appeal, GEICO relies heavily on the Supreme Court's decision in

Wilno v. New Jersey Manufacturers Insurance Co., 89 N.J. 252 (1982), and on

the motor vehicle statutes specifically governing ATVs. N.J.S.A. 39:3C-1 to -

34. Because we are bound by Supreme Court precedent, and because the trial

court did not specifically distinguish Wilno, it is worth discussing the case in

some detail.

      Wilno concerned a claim for personal injury protection (PIP) coverage for

an accident involving a dune buggy.         The case turned on whether the PIP

provisions of the No-Fault Act applied to dune buggies. See N.J.S.A. 39:6A-1

to -35. In the Appellate Division, the majority concluded that, even though dune

buggies could not be registered for use on the public roadways, a dune buggy

was an "automobile" within the meaning of the Act, N.J.S.A. 39:6A-4. 180 N.J.

Super. 146, 149 (App. Div. 1981). The majority reasoned that a dune buggy fell

within "the literal statutory definition of an automobile" at N.J.S.A. 39:6A -2,

which included "a private passenger automobile of a private passenger or station

wagon type." Ibid. The majority also relied on N.J.S.A. 39:1-1, which defined


                                                                          A-0153-17T2
                                        4
"automobile" as "all motor vehicles except motorcycles."        Id. at 150. The

majority concluded that the term passenger "was intended to denote a vehicle

which is constructed so as to accommodate riders in addition to the operator"

and was "satisfied that this dune buggy was, literally, a private passenger

automobile not within any of the express exclusions of the definitional section

of the No-Fault Law and hence within the scope of coverage afforded by the

Act." Ibid.

      Without writing a separate opinion, the Supreme Court reversed, adopting

Judge Allcorn's dissent in the Appellate Division. In his Wilno dissent, Judge

Allcorn concluded that "a dune buggy is not a private passenger automobile

within the meaning or contemplation of the statute." 180 N.J. Super. at 154

(Allcorn, dissenting). In reaching that conclusion, the dissent reasoned that a

dune buggy did not fit the dictionary definition of "automobile":

              The ordinary and commonly accepted meaning of
              “automobile” is a “4-wheeled automotive vehicle
              designed for passenger transportation on streets and
              roadways and commonly propelled by an internal-
              combustion engine using a volatile fuel (as gasoline),”
              Webster's Third New International Dictionary (1971).

              A dune buggy, on the other hand, patently is not a
              private passenger automobile designed and used solely
              or principally for the transportation of passengers on
              the public streets and highways. Concededly, it is
              instead a specially designed and constructed vehicle,

                                                                        A-0153-17T2
                                        5
            intended and used solely or principally for off-road
            recreational purposes.

            [Id. at 152-53 (citation omitted).]

      The dissent emphasized the unusual dangers presented by dune buggies,

due to their construction and their intended use as high-risk off-road recreational

vehicles. The dissent also reasoned that the Legislature did not intend to require

insurers to provide PIP coverage for the risks "voluntarily assumed" by persons

driving or riding in dune buggies.

            [A] dune buggy is a high-risk [] vehicle by reason of
            the very nature of its construction, as well as by virtue
            of the area, terrain and method of operation. The dune
            buggy here involved was converted from a standard
            Volkswagen 2-door, 4-passenger, private passenger
            automobile by the owner and driver . . . . In its
            converted state at the time of the occurrence of the
            injuries to plaintiff passenger, the dune buggy had no
            body no sides, no roof and no windshield. Thus, other
            than a lap belt, the occupants were afforded no
            protection whatever against the danger of being thrown
            out of the vehicle . . . .

            Obviously, the dune buggy is intended for off-road use
            by those who seek the thrill of courting and inviting the
            risks inherent in driving the vehicle over rough and
            uneven terrain and under other hazardous conditions,
            pitting the skill of the driver and the risk of the
            occupants against upending or overturning the vehicle
            or, as here, the challenge of speeding around a small,
            oval dirt and sand racetrack, with uneven and rutted
            surfaces . . . .


                                                                           A-0153-17T2
                                        6
            Surely, neither the Legislature nor the [insurance]
            companies intended to cover the risks voluntarily
            assumed by those persons who deliberately seek out
            and expose themselves to the known and unknown
            dangers entailed in driving or riding in a dune buggy in
            its natural habitat.

            [Id. at 153-54.]

      Relying on Wilno, GEICO contends that an ATV should not be considered

an "automobile" or a "passenger automobile" merely because of its capacity to

carry passengers. Rather, we should consider the usual function of an ATV as

a purely recreational vehicle, rather than as a form of transportation. GEICO

also contends that ATVs are not regulated as automobiles, but rather their use

and insurance are covered in section 3C of the motor vehicle code, while

automobile insurance is covered by sections 6A and 6B. See N.J.S.A. 39:3C-

20; N.J.S.A. 39:6A-3; N.J.S.A. 39:6B-1. 3

      In considering that argument, it is useful to contrast the definitions

contained in the general definitions section of Title 39, N.J.S.A. 39:1-1, with the

separate definition of ATV set forth in N.J.S.A. 39:3C-1. N.J.S.A. 39:1-1

defines "automobile" as "all motor vehicles except motorcycles." A "motor


3
   The ATV statute was amended, effective November 9, 2015. See L. 2015, c.
155. Unless otherwise noted, we will cite to the previous version of the statute,
which was in effect on May 23, 2015, when the accident occurred. See L. 2013,
c. 135.
                                                                           A-0153-17T2
                                        7
vehicle" is defined, with exceptions not relevant here, as including "all vehicles

propelled otherwise than by muscular power." Ibid. However, a "passenger

automobile" is defined as "all automobiles used and designed for the

transportation of passengers, other than omnibuses and school buses." Ibid.

"Vehicle" is defined, in pertinent part, as "every device in, upon or by which a

person or property is or may be transported upon a highway." Ibid. (emphasis

added). Thus, viewed together, all of the foregoing terms are aimed at "vehicles"

of various types that are designed to transport people or goods "upon a

highway." Ibid.

      By contrast, the separate section of Title 39 that regulates ATVs makes

clear that they do not fall into that category. N.J.S.A. 39:3C-1 defines an ATV

as "a motor vehicle, designed and manufactured for off-road use only." N.J.S.A.

39:3C-1 (emphasis added).      A later section of the statute absolutely prohibits

operation of an ATV on a limited access highway, N.J.S.A. 39:3C-17(a), and

restricts operation of an ATV on any public street or highway except for the very

limited purpose of crossing or paralleling the road in order to get to an ATV off-

road site. N.J.S.A. 39:3C-17(b).

      We quote the latter sections because they illustrate the very narrow

circumstances in which an ATV may be operated on or next to a public roadway:


                                                                          A-0153-17T2
                                        8
b. No person shall operate a snowmobile, all-terrain
vehicle, or dirt bike upon the main traveled portion or
the plowed snowbanks of any public street or highway
or within the right-of-way limits thereof except as
follows:

(1)    Properly registered snowmobiles, all-terrain
vehicles, and dirt bikes may cross, as directly as
possible, public streets or highways, except limited
access highways, provided that such crossing can be
made in safety and that it does not interfere with the
free movement of vehicular traffic approaching from
either direction on the public street or highway. Prior
to making any such crossing, the operator shall bring
the snowmobile, all-terrain vehicle, or dirt bike to a
complete stop. It shall be the responsibility of the
operator of a snowmobile, all-terrain vehicle, or dirt
bike to yield the right-of-way to all vehicular traffic
upon any public street or highway before crossing the
public street or highway.

(2) Whenever it is impracticable to gain immediate
access to an area adjacent to a public highway where a
snowmobile, all-terrain vehicle, or dirt bike is to be
operated, the snowmobile, all-terrain vehicle, or dirt
bike may be operated adjacent and parallel to the public
highway for the purpose of gaining access to the area
of operation. This subsection shall apply to the
operation of a snowmobile, all-terrain vehicle, or dirt
bike from the point where the snowmobile, all-terrain
vehicle, or dirt bike is unloaded from a motorized
conveyance to the area where it is to be operated, or
from the area where operated to a motorized
conveyance, when the loading or unloading cannot be
effected in the immediate vicinity of the area of
operation without causing a hazard to vehicular traffic
approaching from either direction on the public
highway.      The loading or unloading must be

                                                           A-0153-17T2
                           9
            accomplished with due regard to safety, at the nearest
            possible point to the area of operation.

            [N.J.S.A. 39:3C-17(b).]

      The section of the statute on which the trial court relied in concluding that

ATVs can generally be driven on public roads, N.J.S.A. 39:3C-3, does not by

its terms affirmatively permit ATVs to be driven on public roadways. Rather,

this section requires that an ATV be registered before it can be operated on a

public roadway in the limited situations allowed elsewhere in the statute.

            Except as otherwise provided, no snowmobile, all-
            terrain vehicle, or dirt bike shall be operated or
            permitted to be operated on or across a public highway
            or on public lands or waters of this State unless
            registered and numbered by the owner thereof as
            provided by [N.J.S.A.] 39:3C-1 et seq.

            [N.J.S.A. 39:3C-3.]

      Further distinguishing ATVs from passenger automobiles, which are

required to be insured pursuant to N.J.S.A. 39:6A-3 and N.J.S.A. 39:6B-1, a

separate statutory section governs the requirement that ATVs be insured. An

ATV may not be operated "or permitted to be operated" unless the owner has

obtained an insurance policy with a limit of $15,000 per person and $30,000 per

accident. N.J.S.A. 39:3C-20. Additionally, while N.J.S.A. 39:3C-19 requires

ATV operators and passengers to wear protective helmets, and N.J.S.A. 39:3C-


                                                                           A-0153-17T2
                                       10
30 requires the operator to comply with various traffic laws when crossing a

public highway, the statute has no provision requiring an ATV operator to have

a driver's license.   Hence, fourteen-year-old Bailey could drive the ATV,

although she could not lawfully operate an automobile.

      All of these statutory provisions convince us that an ATV is not a private

passenger automobile. Further, given that an ATV cannot be driven on public

roads, except to cross a road in order to reach an ATV site, and given that

children can drive ATVs, we conclude that no reasonable policyholder would

believe that the GEICO policy reference to "private passenger auto" coverage

would extend to an ATV. Lastly, even if we had doubts about our conclusion,

we are bound by the Supreme Court's holding in Wilno. Given Judge Allcorn's

reasoning, which the Court adopted, we can find no principled basis on which

to distinguish the case.

      Bailey's brief contends that the term "private passenger auto" is

ambiguous, because the policy did not define the term. She invokes the well-

established principle that ambiguous policy terms must be construed favorably

to the insured. See DiOrio v. New Jersey Mfrs. Ins. Co., 79 N.J. 257, 269 (1979).

However, based on our previous discussion, we cannot conclude that the term is

ambiguous, or that a policyholder would reasonably believe it covered an ATV.


                                                                         A-0153-17T2
                                      11
Relying on Salem Group v. Oliver, 248 N.J. Super. 265 (App. Div. 1991), aff'd,

128 N.J. 1 (1992), she also argues that GEICO could have included a specific

exclusion for recreational motor vehicles. We conclude Salem is not on point,

because it addressed homeowners insurance. Finally, Bailey argues that Wilno

was a four-to-three decision by the Court and has not been cited frequently since

it was decided. Those considerations do not relieve us from following the

decision as binding precedent.

      Consequently, we are constrained to reverse the order on appeal. We

remand this matter to the trial court with direction to enter summary judgment

for GEICO on the coverage issue, and to continue the litigation involving all of

the other parties that remain in the case.

      Reversed and remanded. We do not retain jurisdiction.




                                                                         A-0153-17T2
                                       12